It is not questioned that Lyman Rathbun, the first husband of Sally Bray, the pauper, became, by residence and ownership of real estate in Sterling, Connecticut, a settled inhabitant of that town. As by the first rule of our canons of settlement, it is provided, that "a married woman shall always follow and have the settlement of her husband, if he has any settlement in this state, or in any other of the United States," the pauper lost her settlement in Exeter, and gained, in lieu of it, a settlement with her husband in Sterling, Connecticut. Rev. *Page 151 
Stats. ch. 49, sect. 1, Rule 1st. The pauper had thus lost her settlement in Exeter, and the town council of Richmond had no more right to remove her thither than to any other town in the state.
It is a mistake to suppose that the 13th section of ch. 51 of the Revised Statutes, qualifies this result, by providing, that the pauper may be removed by the town to which he has become, or is likely to become chargeable, to the town to which "he lawfully belongs within this state, or in which he was last legally settled." This section, together with the sections immediately preceding and following it, prescribe the proceedings for the removal of paupers and the remedy for towns aggrieved by such removal; and, as the statute is necessarily confined in its operation to our own territory, the right of removal, under the statute, is very properly limited, by the language of the 13th section, to a removal to a town within this state. It must, nevertheless, by the same language, be the town to which the pauper "lawfully belongs," "or, in which he was last legally settled." As by the statement of facts submitted to us, it is apparent that this was not the town of Exeter, but of Sterling, Connecticut, a decree must be entered reversing the order of removal of the town of Richmond, with an allowance to the town of Exeter for all proper costs and charges consequent upon the order and its reversal.